Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven McAuley (applicant’s representative) on 7/21/2022.
The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 6/9/2020.
Claim 4 (Currently amended). The method of claim 3, wherein overlapping the polymer sleeve with the end of the waist portion includes positioning the polymer sleeve radially inward of the waist portion.
Claim 10 (Currently amended). The method of claim 9, wherein the polymer of the waist portion is different from a polymer of the polymer sleeve.  
Claim 11 (Currently amended). The method of claim 9, wherein the polymer of the waist portion has a melting point that is greater than a melting point of a polymer of the polymer sleeve.  
Claim 12 (Currently amended). The method of claim 9, wherein the polymer of the waist portion has a melting point that matches a melting point of a polymer of the polymer sleeve.  
Claim 13 (Currently amended). The method of claim 9, wherein the fiber braid comprises a material having a melting point greater than a melting point of the waist portion or a polymer of the polymer sleeve.
Claim 17 (Currently amended). The method of claim 14, wherein the proximal waist portion includes a polymer that is different from a polymer of the polymer sleeve.  
Claim 18 (Currently amended). The method of claim 14, wherein the proximal waist portion includes a polymer having a melting point that is greater than a melting point of a polymer of the polymer sleeve.  
Claim 19 (Currently amended). The method of claim 14, wherein the proximal waist portion includes a polymer having a melting point that matches a melting point of a polymer of the polymer sleeve.  
Claim 20. (Currently amended) The method of claim 14, wherein the proximal waist portion includes a polymer, and the fiber braid comprises a material having a melting point greater than a melting point of the polymer of the proximal waist portion or a polymer of the polymer sleeve.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record include Goodin et al (US 2005/0119616) in view of Cummins et al (US 2012/0277783).
Goodin et al discloses a method of making a catheter assembly (Figs. 2-4), the method comprising: providing a balloon (28) having a proximal waist portion (27) and a body portion (central cylindrical portion of balloon 28); disposing the balloon on a catheter shaft (24); disposing a polymer sleeve (36) on the catheter shaft adjacent the proximal end of the waist portion ([0028]); and applying heat to the waist portion and polymer sleeve to thermally bond the waist portion to the catheter shaft ([0030], [0031]), wherein an outer diameter of the catheter assembly remains substantially constant along the waist portion of the balloon and an entirety of the catheter shaft (Fig. 2; [0032]).
Cummins et al discloses an angioplasty balloon, wherein a fiber braid (9) is provided over the balloon (2) such that the proximal ends of the fiber are aligned with the proximal end of the waist portion of the balloon ([0021] fiber covers the entire length of the balloon; Fig. 1).  
Though the method of Goodin et al ultimately results in a balloon coupled to shaft having a constant outer diameter along the entirety of the coupling, this method is done so without any bonding of the polymer sleeve to the remainder of the device.  The polymer sleeve of Goodin et al is a temporary band (34) that applies a constrictive radial force (42) downward onto the catheter shaft and balloon to melt and to thereby thermally bond the catheter shaft and balloon.  Upon cooling of the catheter, the band (34) is subsequently removed ([0031]).  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed method of making a catheter assembly as presently recited in independent claims 1 and 14.   In view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771